Citation Nr: 0918949	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to August 
1945.  He died in January 1985; the appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision.

In June 2006, the Board issued a decision which denied the 
appellant's claim.  The appellant appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court); which, pursuant to a February 2008 memorandum 
decision, vacated the Board's decision and returned the 
appellant's case to the Board.  Consistent with instructions 
of the memorandum decision, the Board remanded the 
appellant's claim in October 2008 to obtain an additional 
medical opinion.  This development having been accomplished, 
the case is once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died January [redacted], 1985, as a result of 
pneumococcus meningitis due to sepsis, urinary tract 
infection.  

2.  At the time of his death, the Veteran was not service-
connected for any disability.


3.  The competent medical evidence does not show any 
etiologic connection between the maladies associated with the 
Veteran's demise listed on the death certificate and his 
period of active duty service.


CONCLUSION OF LAW

Criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, 
particularly, autopsy reports.  See Id.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.

The immediate cause of the Veteran's death in January 1985 
was identified on the death certificate as pneumococcus 
meningitis due to sepsis, urinary tract infection. 
Unfortunately, the competent medical evidence of record does 
not suggest or show that the Veteran's sepsis, pneumococcus 
meningitis due to sepsis, or any chronic urinary tract 
infection was present during service, was acquired in 
service, or was otherwise attributable to his service.  
Additionally, at the time of his death, the Veteran was not 
service-connected for any disabilities.  As such, direct 
service connection is not warranted for the cause of the 
Veteran's death.

The appellant nevertheless contends that the Veteran's death 
in 1985 was the result of his time in service, believing that 
his exposure to asbestos or some other environmental factor 
between 1942 and 1945 caused him to develop a lung disease, 
which then left him susceptible to the infection which caused 
his death.  However, as discussed below, after a review of 
the entirety of the medical evidence and consideration of all 
theories of entitlement, the Board is forced to conclude that 
the criteria for service connection for the cause of the 
Veteran's death have not been met.

The record shows that in 1942 and 1943, the Veteran served as 
a messman, utility man, and coalpasser aboard merchant marine 
ships as a part of his active duty service with the Coast 
Guard.  

The appellant has long alleged that the Veteran's exposure to 
asbestos during service caused his death, but she has not 
pointed to any medical evidence that truly supports her 
contention.  Commendably, she has clearly spent considerable 
time reviewing the Veteran's medical records and highlighting 
words that she believes support her claims.  However, she has 
not been medically trained; and, while doctors have reviewed 
the documents she highlighted, they have not been persuaded 
that the Veteran's death was caused by his time in service by 
these records.  For example, the appellant cited to a 1968 
record in which the Veteran had a persistent cough to suggest 
that he had asbestos, but the VA examiner who reviewed the 
Veteran's claims file in 2009 found that it was likely that 
this was the result of cigarette smoking and not asbestos 
exposure.  Additionally, although the appellant tried to 
obtain a private medical opinion from two physicians at the 
Louisiana State University Hospital, these physicians 
declined helping her.  (See June 2001 letter.)

The appellant also submitted a letter from a legal firm dated 
in September 1991, advising the Veteran that former merchant 
marines could potentially be entitled to legal settlement 
based on exposure to asbestosis.  However, this letter is not 
evidence that the Veteran actually had an asbestos-related 
disease, as the letter simply stated that people on ships may 
have been exposed to asbestos and, among those that were 
exposed, some may have developed an asbestos-related disease.  
While these are accurate statements, the fact remains that 
the evidence fails to show that the Veteran actually had an 
asbestos-related disease.

Extensive medical records have been associated with the 
Veteran's claims file, but none of the records demonstrate 
that the Veteran developed an asbestos-related disease during 
the course of his lifetime.  For example, the Veteran denied 
any respiratory difficulty in 1957; a January 1963 chest x-
ray was negative; and, while the appellant submitted a 
treatment record from September 1968 showing complaints of a 
persistent cough, x-rays of the Veteran's chest failed to 
reveal any active lung process.

Despite the lack of any medical evidence showing an asbestos-
related disease, VA nevertheless sought a medical opinion of 
record on the subject.  In September 2005, a VA doctor opined 
that, whether or not the Veteran was exposed to asbestos 
while in service, it had no bearing on his death.

Based on this opinion and on the medical evidence of record, 
the Board concluded in 2006 that the criteria for service 
connection had not been met, as there was no support for the 
appellant's contentions.  However, in a February 2008 
memorandum decision, the Court found that the Board's inquiry 
had been too restrictive, in that it considered only whether 
the Veteran's death had been caused by his alleged exposure 
to asbestos while in service, and the Court essentially 
ordered the Board to obtain a broader medical opinion.  

The Board complied with the Court's directive, remanding the 
appellant's claim for a medical opinion as to whether it is 
as likely as not (50 percent or greater) that the Veteran's 
death was related to service (between 1942 and 1945) in any 
way other than asbestos exposure.

In February 2009, a VA examiner reviewed the Veteran's claims 
file, concluding that the Veteran's death was neither caused 
by nor the result of his time in military service (to include 
any asbestos exposure or other environmental exposure).  The 
examiner meticulously reviewed the Veteran's claims file, 
noting that, of the Veteran's 731 days at sea while in 
service, 47 days were spent as a coal passer, and 26 days 
were spent as a wiper.  The examiner conceded that these 
positions undoubtedly involved being exposed to engine heat, 
oil, fuel fumes, and possibly to asbestos; however, noting 
that numerous chest radiographs over the years had failed to 
show evidence of any asbestos exposure (such as calcified 
pleural plaques) or asbestosis (pulmonary fibrosis), the 
examiner concluded that evidence was insufficient to support 
a diagnosis of asbestosis or other lung injury as a result of 
the Veteran's time in service.  The examiner noted that the 
Veteran was hospitalized in November 1984 with a febrile 
illness and was found to have multiple infections, including 
bacterial meningitis and severe herpes simplex which 
compromised his airway and breathing.  The examiner also 
noted that the Veteran was intubated twice in December 1984 
because of herpetic lesions and stridor and suspected 
subglottic edema.  He found that there was no plausible 
connection between asbestos exposure and herpes, upper airway 
obstruction (causing stridor), or meningitis; explaining that 
the complications of asbestosis are mesothelioma and 
respiratory failure (due to pulmonary reasons) whereas the 
Veteran was intubated due to a severe systemic illness 
(meningitis) stridor and not due to respiratory failure for 
pulmonary reasons.  The examiner also found that multiple 
chest radiographs while the Veteran was hospitalized failed 
to show any acute primary pulmonary process.  The Veteran's 
illness was in his central nervous system and blood stream.  
As additional support for his conclusion that the Veteran did 
not have an asbestos-related disease, the examiner explained 
that, throughout the Veteran's medical records there were 
numerous references to sputum production, which would not be 
indicative of an asbestos-related disease since asbestosis 
would produce a dry cough that would not be productive of 
sputum.

The examiner noted that the Veteran experienced multiple 
infections following service including prostatitis, chronic 
urethritis, cystitis, syphilis, impetiginous lesions of the 
arm, and dermatophytosis of the feet; but the examiner was 
unable to draw any reasonable connection between exposures in 
1942 to 1945 to asbestos or other environmental agents that 
would lead to an increased susceptibility to infections and 
ultimately to the Veteran's death.

The appellant has since contended that this medical opinion 
was not based on sound scientific principles; and she states 
that the examination did not find that the Veteran's 
exposures caused lung damage.  However, the examiner cited to 
scientific publications in support of his trained expert 
opinion.  Furthermore, while the appellant claims that the 
Veteran had extensive lung damage and lung disease, she cites 
to no medical evidence to support her medically untrained lay 
opinions.  

The Board does not question the appellant's sincerity that 
the Veteran's death was related to asbestos exposure in 
service.  As a lay person, however, she is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by her own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the appellant is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, her 
statements are afforded little weight as to whether a nexus 
exists between the cause of the Veteran's death (i.e., 
pneumococcal meningitis due to sepsis) and asbestos exposure 
in service or any injury or disease incurred in service.

The appellant goes on to assert that the examiner ignored 
certain pieces of medical evidence that showed that the 
Veteran had a severe lung condition.  However, a review of 
the examination report reveals that the examiner took both 
time and care to review a voluminous medical record, even 
determining the precise number of days the Veteran was 
potentially exposed to asbestos.  However, the mere exposure 
to asbestos is not a disability; rather, the exposure must 
cause an asbestos-related disease such as mesothelioma or 
asbestosis, neither of which the Veteran had.

Neither the Board, nor the appellant, is medically qualified 
to interpret the relevance of medical evidence, only a 
medically trained person may do this.  However, while the 
appellant has impugned the integrity of the examiner's 
findings, she has not submitted an opposing medical expert 
opinion that supports her theory of entitlement. 

The Veteran regrettably died at the relatively young age of 
63, and this country is grateful for his honorable service, 
but these facts alone do not change the fact that he died as 
a result of systemic infection that was contracted more than 
40 years after he separated from service.  There is no 
evidence that the Veteran had an asbestos-related disease, 
and the Veteran was not service-connected for any disability.  
Furthermore, there is no medical evidence to support the 
appellant's contention that exposure to environmental 
elements in service somehow led to the contraction of 
meningitis and sepsis 40 years after service.

As such, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The preponderance of the evidence being 
against the claim, the benefit of the doubt doctrine is not 
for application.  Consequently, the appellant's claim must be 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The appellant initially filed her claim prior to the 
enactment of the current duty to notify and assist 
regulations.  However, she was subsequently notified of these 
duties.  In August 2000 the appellant was sent a letter that 
requested specific information that was needed to complete 
her application.  A letter issued in July 2001 informed her 
of the evidence needed to substantiate her cause of death 
claim, the evidence VA would seek, and requested to send the 
information describing the additional evidence or the 
evidence itself to VA.  Further, because service connection 
was not in effect for any condition, any failure to notify 
the appellant of this situation was harmless error.  In 
addition, given the denial of the claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Numerous private treatment records have been obtained, as was 
the Veteran's death certificate.  The appellant testified at 
a hearing before the RO, and was offered the opportunity to 
testify at a hearing before the Board, but she declined.  
Additionally, several VA medical opinions were obtained.

Thus, VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


